AO 2453 (Rev. WAED 1|!16] Judgment in a Criminal Case
Sheet 1 Revised by WAED - 02/17 F¢LE

EA(_ v.o. LJlb JCT CO
oTERN DiSTRlCT OF WX§FLNGTON

UNITED STATES DlSTRICT COURT Nov 29 29;3

Eastem District of Washington
SEAN F' MC*WOY. ctem<

_\`\_\ k
uNITED srA'rEs or AMERch JUDGMENT IN A CRIMINAL CAS‘EO*‘A~E WASH»~G-FS§P““’
V.
FLoRENcIo onTiz-JuAREz case Number: z:i s-cn-oot se_wFN-i

USM Number: 21090-085
Molly M. Winston

 

 

 

 

Defendant's Attomey
l:l
|:l
THE DEFENDANT:
E pleaded guilty to count(s) l of the indictment
m pleaded nolo contendere to count(s)
which was accepted by the court.
m was found guilty on count(s) aher a
plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section f Nature of Offense Ofi'ense Ended Count
8 U.S.C. 1326 - Alien In The United Statcs Ai'ter Deportation 08)'29."20|8 l

The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

I:i The defendant has been found not guilty on count(s)
l:l Count(s) l:l is l:l are dismissed on the motion ofthe United States

 

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailin address until all fincs, restitution, costs, and special assessments im osed by this judgment are fully paid. lf ordered to pay restitution,
the de endant must notify the court and United States attorney of material c anges in economic circumstances

l l/28/2018

Datc of lmpositironiof.lrudgment

¢____J’%/.,SA,_,.\

signature br`i§ti`g_c'

The l-lonorable Wm. Fremming Nie|sen Senior .ludge, U.S. District Court
Nume and Title ofJudge

/r//Z/?_// g

 

Date

AO 245B (Rev. WAED l l/l6) Judgment in aCriminal Case judgment .. page 2 0{6
Sheet 2 - Imprisonment

DEFENDANT: FLORENCIO ORTIZ-JUAREZ
Case Number: 2:18-CR-00186-WFN-l

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of: Time served as to Count l

l:l The court makes the following recommendations to the Bureau of Prisons:

E The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:

m at C| a.m. |:l p.m. on

 

 

I:l as notified by the United States Marshal.
[:I The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[:l before 2 p.m. on
l:l as notified by the United States Marshal.
l:l as notified by the Probation or Pretrial Services Oftice.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
uNrrED s'rArEs MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 245B (Rev. WAED l l/16) .ludgment in a Criminal Case judgment -. page 3 Of 6
Sheet 3 - Supervised Release

DEFENDANT: FLORENCIO ORTIZ-JUAREZ
Case Number: 2:18-CR-00186-WFN-l

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : l year

MANDATORY CONDITIONS
You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
l:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
You must cooperate in the collection of DNA as directed by the probation oft`lcer. (check {fapplicable)

You must comply with the requirements of the Sex Offender Registration and Notiflcation Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which

lZl
[l
you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

6. l:l You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 2458 (Rev. WAED l l/l6) Judgment in a Criminal Case judgment -. page 4 of 6
Sheet 3A - Supervised Release

DEFENDANT: FLORENCIO ORTIZ-JUAREZ
Case Number: 2:18-CR-00186-WFN-l

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federaljudicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time f`rame.

2. Aiter initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission

from the court or the probation officer.

You must be truthful when responding to the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If

notifying the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your horne or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you fi'om doing so. If you plan to change where you work or anything about your work (such as your position
or yourjob responsibilities), you must notify the probation officer at least 10 days before the change. lf notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12. lfthisjudgment imposes restitution, a fine, or special assessment, it is a condition of supervised release that you pay in
accordance with the Schedule of Payments sheet of this judgment Vou shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments

13. You must follow the instructions of the probation officer related to the conditions of supervision

.V':°‘

U.S. Probation Off`ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant‘s Signature Date

 

 

AO 245B (Rev. WAED l ll 16) Judgment in a Criminal Case judgment .. page 5 of 6
Sheet 3D - Supervised Release

DEFENDANT: FLORENCIO ORTIZ-JUAREZ
Case Number: 2:18-CR-00186-WFN-l

SPECIAL CONDITIONS OF SUPERVISION

l. You are prohibited from returning to the United States without advance legal permission from the United States Attomey General
or his designee. Should you reenter the United States, you are required to report to the probation office within 72 hours of reentry.

AO 2458 (Rev. WAED 1 1/16) Judgment in a Criminal Case

.Iudgment »- Page 6 of 6
Sheet 5 - Criminal Monetary Penalties

DEFENDANT: FLORENCIO ORTIZ-JUAREZ
Case Number: 2:18-CR-00186-WFN-1

CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS 3100.00 $.00 $.00 $.00

g The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C. § 3573(1) because
reasonable efforts to collect this assessment are not likely to be effective and in the interests of justice.

|:] The determination of restitution is deferred until . An Amended Judgmenr in a Criminal Case (A 0245C) will be
entered after such determination

l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage

l:l Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:l

m the mterest requirement ls walved m fmc m restitution
for the
CI the interest requirement for the l:l fine I:I restitution is modified as follows:

* Justice for Victims ofTrafficking Act of 2015, Pub. L. No. 114-22
** Findinas for the total amount of losses are required under Chaoters 109A.

